Citation Nr: 1118273	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  09-12 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1960 April 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in March 2011.  A transcript of the hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma in service, and experienced tinnitus in service; hearing loss symptoms and tinnitus have been continuous since service separation.

2.  The evidence includes audiological evaluation results showing hearing acuity meeting the requirements to be considered a disability for VA purposes.  

3.  The weight of the credible and competent evidence is in relative equipoise on the question of whether a current hearing loss disability and tinnitus are related to the Veteran's in-service acoustic trauma. 


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his bilateral hearing loss disability is due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2010).

2.  By extending the benefit of the doubt to the Veteran, his disability manifested by tinnitus is due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA and its implementing regulations require that upon the submission of a substantially complete application for benefits VA must notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, the regulations define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Considering the present case in light of the above criteria, and in view of the favorable disposition, the Board finds that all notification and development action necessary to render a fair decision in this matter has been accomplished.  

II.  Analysis

The Veteran contends that service connection is warranted for bilateral hearing loss and tinnitus.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Also, certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the purposes of applying the laws administered by VA, the thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.  

The Board's duty is to assess the credibility and weight of the evidence.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Here, by extending the Veteran the benefit of the doubt, the Board finds that service connection is warranted for bilateral hearing loss and tinnitus, for the following reasons.  

First, the Veteran credibly testified at his Board hearing that he had noise exposure during service.  He detailed that he drove a jeep for a Captain.  The Captain would often go to the rifle range.  This exposed the Veteran to rifle fire without hearing protection.  Furthermore, the Veteran testified, he was assigned to temporary duty (TDY) for two weeks twice per year to a tank firing range.  He remembered one incident where he became disoriented due to the concussions from the tank firing.  In addition to disorientation, he also had a headache and ringing in his ear.  He asked a medic about the cause these symptoms, and the medic told him they were due to chemicals from the firing of ammunition rounds.

The Veteran's service treatment records (STRs) are consistent with his Board hearing testimony.  Although audiometer testing results are not listed on his January 1960 enlistment examination, whispered voice testing at that time was 15 out of 15.  Then, a November 1962 treatment record shows that the Veteran complained of continued pain in the left frontal region.  The Board finds that this entry is consistent with the Veteran's Board hearing testimony indicating that he had complaints of headaches at the tank firing range.  Finally, he underwent a discharge examination in February 1963.  At that time, he denied a history of ear trouble, but an audiometer test was performed.  The February 1963 discharge audiometry testing results were as follows with the modern ISO units listed parentheses (For sake of reference, the Board notes that audiometric readings prior to November 1967 must be converted from ASA units to the modern ISO units):


HERTZ

500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
-5 (5)
--
20 (25)
LEFT
5 (20) 
0 (10) 
0 (10)
--
5 (10)

In summary, the record includes credible evidence of acoustic trauma during service.  Importantly, the February 1963 discharge audiometry evaluation results, when converted to modern ISO units, tend to show some degree of hearing loss.  See Hensley, 5 Vet. App. at 157.  

Next, the record contains the Veteran's credible Board hearing testimony indicating that he had continuous hearing loss symptoms and tinnitus after service.  More specifically, the Veteran testified that his tinnitus was intermittent during service, but became continuous after service.  Similarly, he testified that he first noticed a hearing loss within six months of his service separation.  He discovered this when squirrel hunting shortly after service; he could not hear the squirrels as clearly as before.  

More recently, the Veteran denied "any tinnitus" at a private (non-VA) hearing evaluation in February 2004.  This is inconsistent with his Board hearing testimony in which he testified that he has had continuous tinnitus since service.  The Board acknowledges this inconsistency, but finds that the Veteran's Board hearing testimony is more credible.  Importantly in this regard, the February 2004 hearing evaluation report is unclear.  On the one hand, it could mean that the Veteran denied experiencing tinnitus symptoms during that examination.  On the other hand, it could mean that he had no history of tinnitus prior to the examination.  Elsewhere, the record shows, such as during an October 2007 VA contract examination, that the Veteran described his tinnitus as occurring intermittently, but occurring daily.  Thus, the Board finds the February 2004 statement more consistent with the favorable reading (that the Veteran denied experiencing symptoms of tinnitus only during the examination).  In any event, this lack of clarity in the February 2004 report reduces the probative value of this notation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

In light of this evidence, the Board finds that the record contains competent and credible evidence of continuous hearing loss symptoms and tinnitus since service separation.  Dalton, 21 Vet. App. at 36; Charles v. Principi, 16 Vet. App 370, 374-75 (2002).

Finally, the evidentiary record contains audiological evaluation results from February 2004 and October 2007 showing a hearing impairment meeting the criteria of 38 C.F.R. § 3.385 to be considered a disability for VA purposes.  

With regard to whether the current hearing loss disability is etiologically related to the Veteran's in-service acoustic trauma, a VA contract examiner in October 2007 opined that it is not at least as likely as not caused by military noise.  Upon review, the Board finds that the October 2007 VA examiner's opinion has limited probative value, because it is based on a questionable factual basis and provides an incomplete rationale.  Most importantly, the VA examiner did not discuss the Veteran's credible and competent assertions of continuous hearing loss symptoms since service.  Likewise, the VA examiner dismissed the Veteran's assertions of continuous tinnitus since service.  The VA examiner noted his assertions, but dismissed them without explanation.  Instead, the VA examiner cited the February 2004 evaluation showing that the Veteran denied tinnitus.  The VA examiner did not explain why this discrepancy supported an unfavorable, rather than favorable, opinion.  In other words, the VA examiner's opinion was cursory and conclusory, and it did not take into account the Veteran's credible and competent assertions.  For these reasons, the VA examiner's opinion has limited probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

Also reducing the probative value of the opinion, the VA examiner primarily based her unfavorable nexus opinion on a determination that the STRs did not mention tinnitus and that the service separation audiogram "showed normal hearing."  In reaching this conclusion, however, the VA examiner did not appear to account for the change in November 1967 from the American Standards Association (ASA) standard to the International Standards Organization (ISO)-American National Standards Institute (ANSI) standard.  This is especially important as the examiner found the "normal" audiometry results at service separation determinative.  Without an accurate factual basis for her opinion, the October 2007 VA examination has minimal probative value.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

In short, the October 2007 VA examination results tend to weigh against the Veteran's claim.  The examination results, however, have limited probative weight, which is insufficient to outweigh the more probative lay testimony.  

Likewise, the private February 2004 audiological evaluation (cited above) shows an assessment of bilateral presbycusis.  The Board notes, for sake of reference, that Stedman's Medical Dictionary defines presbycusis as loss of ability to perceive or discriminate sounds associated with aging.  Thus, it appears that the private examiner attributed the Veteran's hearing loss to his age.  Yet, the private examiner also noted that the Veteran had a history of noise exposure and a history of first noticing hearing loss during military service in the 1960s.  The examiner did not reconcile this conflict.  In other words, the private examiner did not explain how a history of hearing loss since service is now more appropriately attributed to age-related processes.  This lack of clarity limits the probative weight of the private examiner's assessment.  See id.  In fact, a more reasonable reading of the examination shows that the diagnosis of presbycusis was intended to be an assessment, but not an etiology opinion relating the Veteran's hearing loss to age rather than noise exposure during service.  Thus, the private examination, like the October 2007 VA examination, has limited probative value, and it does not outweigh the more probative lay evidence.  

In conclusion, the Board finds the evidence to be at least in a state of relative equipoise in showing that the Veteran's hearing loss disability and tinnitus were as likely as not incurred in active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.385.  Accordingly, by extending the benefit of the doubt to the Veteran, service connection is warranted.  


ORDER

Service connection for a bilateral hearing loss disability is granted.   

Service connection for tinnitus is granted.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


